      Case 3:20-cv-00313-CWR-FKB Document 13 Filed 05/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

MICHAEL DOBBS LAND, et al.                                                      PLAINTIFFS

V.                                                          CAUSE NO. 3:20-CV-313-CWR-FKB

GOVERNOR TATE REEVES, et al.                                                  DEFENDANTS

               AGREED ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiffs and Defendants, by and through counsel of record herein, and pursuant to Fed.

R. Civ. P. 41(a)(2) have agreed to dismiss Plaintiffs’ Complaint without prejudice. Based upon

this consent, this matter is dismissed without prejudice.

       SO ORDERED, this the 12th day of May, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE


/s/ Stephen D. Stamboulieh
Stephen D. Stamboulieh
Stamboulieh Law, PLLC
P.O. Box 4008
Madison, MS 39130
(601) 852-3440
stephen@sdslaw.us
MSB# 102784
Counsel for Plaintiffs

/s/ Chelsea H. Brannon (with permission)
Chelsea H. Brannon
City Attorney
City of Madison
P.O. Box 40
Madison, MS 39130
CBrannon@MadisonTheCity.com
MSB# 102805
Counsel for Mayor Mary Hawkins-Butler
      Case 3:20-cv-00313-CWR-FKB Document 13 Filed 05/12/20 Page 2 of 2




/s/ Justin L. Matheny (with permission)
Justin L. Matheny
Mississippi Attorney General’s Office
Civil Litigation Division
550 High Street, Suite 1100
Post Office Box 220
Jackson, MS 39205
Telephone: (601) 359-3825
JustinMatheny@ago.ms.gov
MSB# 100754
Counsel for Governor Tate Reeves




                                          2
